DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 26 January 2021.
Claims 10, 13-15, 20 were previously canceled.
Claims 1-9, 11-12, 16-19 are currently pending and have been examined.
This action is made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9, 11-12, 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 contain recitation of “which includes relevant and non-relevant prior studies wherein the relevant prior studies are labelled and the non-relevant prior studies are updated based on a personalized model” which renders the claim indefinite. It is unclear as to whether occurrence of both activities (“relevant prior studies are labeled”, and “the non-relevant prior studies are updated”) is based on a personalized model, or if only “the non-relevant prior studies are updated” is based on a personalized model.  For purposes of examination, it is being interpreted as the former.  
Claims 1 and 11 contain recitation of “the non-relevant prior studies are updated based on a personalized model…” for which no support appears in the specification.  A search of the specification for the partial term “updat” yields various results pertaining to updating a model, or to updating if results are labeled as relevant/non-relevant or updating the relevancy value of prior results.  No support for the concept of “the non-relevant prior studies are updated” can be found.  
Dependent Claims 2-9, 12, 16-19 inherit the deficiencies of their respective parent claims and are subsequently rejected. 

Claims 1-9, 11-12, 16-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation of “the non-relevant prior studies are updated based on a personalized model…” in Claims 1 and 11 renders the claim indefinite as it is not clear what it means to “update” non-relevant prior studies. From the claim language, it is unclear if the study itself is being updated based on the personalized model, or whether its status/indication as relevant/non-relevant is being updated based on a personalized model.  A search of the Specification for the partial term “updat” found the following citation at para. [0046], which appears to be most relevant to amended claim language: “the personalization engine 245 may analyze the manner in which the radiologist performs radiological workflows and customize the available model to the preferences of the radiologist. The personalization engine 245 may customize the model such that the results that are labelled relevant/non-relevant may be updated and/or the relevancy value assigned to relevant prior studies may be updated”. For purposes of examination, this limitation is being interpreted as meaning that the model for determination of studies as relevant/non-relevant, and/or degree of relevance, for a particular user, may be updated based user feedback.  
Dependent Claims 2-9, 12, 16-19 inherit the deficiencies of their respective parent claims and are subsequently rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-9, 11-12, 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a method (claims 1-9) and server (claims 11-12, 16-19).  (Step 1: Yes)
These steps of Claim 1 and 11, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being methods of organizing human activity.  For example, but for the “an optimization server” language (Claim 1) and “a transceiver communicating via a communication network, the transceiver receiving” language (Claim 11), receiving a request for relevant prior studies for a patient from a practitioner device utilized by a medical professional, the request including a current study for the patient, the relevant prior studies being relevant to the current study in the context of this claim encompasses an individual receiving an email or electronic notification with a request that was sent by a practitioner via a device, in which the request contains a current study of the patient and is requesting relevant prior studies.  Similarly, the limitation of determining the relevant prior studies from prior studies of the patient which includes relevant and non-relevant prior studies wherein the relevant prior studies are labelled and the non-relevant prior studies are updated based on a personalized model, the personalized model associated with the medical professional, the personalized model indicating a relevance score of the relevant prior studies to the current study, as drafted, is a process that, under its broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components.  For example, but for the “an optimization server” language (Claim 1) and “a processor” language (Claim 11), the claim language under its broadest reasonable interpretation, encompasses an individual looking at a personalized model for a patient that is 
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which may encompass activity between a person and a computer. In the instant claims, the abstract idea is directed to an individual following a set of instructions to receive a request for specific data and determine which data is relevant based on a relevance score.  See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 4, reciting particular aspects of receiving prior studies and further prior studies, sorting the prior and further prior studies, generating a list of the pairs of studies, and determining a ground truth label indicative of whether a pair is relevant or irrelevant involves an individual receiving study data, sorting the data, creating lists of pairs and then labeling them to indicate if they are relevant; Claims  7 and 17, reciting particular aspects of receiving a report including a recommendation for a further procedure to be performed from the practitioner’s device for the current study, which involves an individual receiving an email or electronic notification from a doctor’s computing device with a recommendation for a future procedure for a patient; Claims 8 and 18, reciting particular aspects of determining further relevant prior studies based on the base model, determining whether the further relevant prior studies negate a need for the recommendation, and updating the report to remove the recommendation when the need for the recommendation is negated, 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “an optimization server”, “a server”, “a transceiver communicating via a communications network”, and “a processor” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0029] ad [0031], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “transmitting/transmits the relevant prior studies to the practitioner device” amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 7, 8, 17, 18,  additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 4, 6, 16, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-3, 5, 9, 12, 19, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as recitation of “transmitting/transmit the relevant studies to the practitioner device”, “transceiver communicating via a communications network”, “an optimization server”, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, such as Claims 4, 6, 7, 8, 16-18, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); Claim 5, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation (Step 2B: No)
Dependent claims 2-9, 12, 16-19 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to 
For the reasons stated, Claims 1-9, 11-12, 16-19 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 11, 12, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Von Reden (US Publication 20160147946A1).
	
Regarding Claim 1, Von Reden discloses the following: 
at an optimization server ([0074] “The example data center 212 of FIG. 2 includes a server 228, a database 230, and a record organizer 232. The server 228 receives, processes, and conveys information to and from the components of the healthcare system 200”)
receiving a request for relevant prior studies for a patient from a practitioner device utilized by a medical professional, the request including a current study for the patient, the relevant prior studies being relevant to the current study (Von Reden [0037] index) for each document, a summary tag for a timeline display, and select quantitative data extracts, etc., can be provided as a result of the mining, extraction, and processing of prior document data for the patient.”) 
 	determining the relevant prior studies from prior studies of the patient ([0034] “Certain examples provide a Patient Library as a visual presentation layer used with a radiologist desktop interface to identify and display relevant comparisons for an imaging study, as well as any additional clinical content that may aid in diagnoses…The Patient Library relies on a relevancy algorithm to select comparison exam(s) and/or document(s) with a high likelihood of being useful to a user for a given clinical scenario (e.g., to a radiologist for a given exam he or she is reading) based upon patient clinical context including, but not limited to, a provided reason for that exam”; [0148] “The diagnostic hub 1320 is a home for all of a patient's exam-related information (e.g., non-image data, etc.). The diagnostic hub 1320 positions a radiologist to provide more accurate diagnoses by quickly highlighting relevant comparisons as well as a current patient's broader clinical history. For example, one or more related imaging studies, prior exams, patient history, and/or other clinical documentation can be displayed together with the current exam and/or other clinical scenario under review”; [0151] “A patient a, comparison list 5 b, a comparison exam preview panel 5 c”, [0152] “The comparison list 5 b is a vertical list of tiles, similar to the worklist 2, displaying available comparison exams for the current patient/primary exam”; [0153] “The comparison previous panel 5 c also generates and/or provides a relevancy score (e.g., 0-100%) based on body part, modality, exam time, and/or other variable(s)”) 
which includes relevant and non-relevant prior studies ([0118] “Display can be limited to only show relevant exams based on the relevancy algorithm, for example”; [0118] “The comparison previous pane also generates and/or provides a relevancy score (e.g., 0-100%) from the relevancy algorithm 600 and associated systems 400, 500 based on body part, modality, exam time, and/or other variable(s)”; the broadest reasonable interpretation of “non-relevant prior studies” would include a 0% relevancy score which may be shown by the system of Von Reden); wherein the relevant prior studies are labelled ([0095] “The machine learning processor 408 also applies machine learning techniques to the feature set to determine data relevancy based on the relevancy algorithm 412. The relevancy algorithm 412 outputs a resulting relevancy evaluation (e.g., a score, label, ranking, and/or other evaluation, etc.); [0106] “The example algorithm 600 can be employed by the relevancy algorithm 412, algorithm processor service 514, and/or other relevancy calculator. The example relevancy algorithm of FIG. 6 combines aspects of domain specific knowledge with user specific knowledge and user information preference to determine relevancy of certain provided data to certain criterion (e.g., clinical scenario, clinician, patient, exam, condition, etc.). The example relevancy algorithm 600 includes a domain model 610 and a user model 620… Users are able to indicate data preference through a rating system (e.g., like/dislike, relevant/not-relevant, star rating, etc.). Results 615, 625 of the domain model 610 and user model 620 are combined into a result set R 630 indicating a relevancy of the data to the situation”), and the non-relevant prior studies are updated based on a personalized model, the personalized model associated with the medical professional ([0106] “FIG. 6 illustrates an example data relevancy algorithm 600. The example algorithm 600 can be employed by the relevancy algorithm 412, algorithm processor service 514, and/or other relevancy calculator...The example relevancy algorithm of FIG. 6 combines aspects of domain specific knowledge with user specific knowledge and user information preference to determine relevancy of certain provided data to certain criterion (e.g., clinical scenario, clinician, patient, exam, condition, etc.). The example relevancy algorithm 600 includes a domain model 610 and a user model 620…Users are able to indicate data preference through a rating system (e.g., like/dislike, relevant/not-relevant, star rating, etc.). Results 615, 625 of the domain model 610 and user model 620 are combined into a result set R 630 indicating a relevancy of the data to the situation”; [0176] further discloses “the radiologist can choose at any time to rate the comparisons on the My Comparisons list 1720 via a rating or scoring such as a simple ‘thumbs up/down’ system, star-based rating or scoring system, alphanumeric scoring system, etc. For example, in a thumbs up/thumbs down scale, a thumbs up increases a weighting of that exam's criteria in the relevancy algorithm for subsequent exams, while a thumbs down removes the comparison from My Comparisons 1720 and decreases the criteria weighting by the relevancy algorithm”; see also Fig. 10 and [0132]-[0133]), 
the personalized model indicating a relevance score of the relevant prior studies to the current study (Von Reden Figure 8 showing diagnostic hub shows relevancy scores of different reports; [0148] “The diagnostic hub 1320 is a home for all of a patient's exam-related information”); 
and transmitting the relevant prior studies to the practitioner device (Von Reden [0042] “the radiology desktop provides a diagnostic hub and facilitates a dynamic workflow and adaptive composition of a graphical user interface”; [0115], “The workload manager and/or an associated diagnostic hub can leverage the information identification, retrieval, and relevancy 

Regarding Claim 11, An optimization server, comprising:
a transceiver communicating via a communications network ([0203] “The interface circuit 2020 of the illustrated example also includes a communication device such as a transmitter, a receiver, a transceiver, a modem and/or network interface card to facilitate exchange of data with external machines (e.g., computing devices of any kind) via a network 2026 (e.g., an Ethernet connection, a digital subscriber line (DSL), a telephone line, coaxial cable, a cellular telephone system, etc.)”), the transceiver receiving a request for relevant prior studies for a patient from a practitioner device utilized by a medical professional, the request including a current study for the patient, the relevant prior studies being relevant to the current study ([0037] “Certain examples provide an intelligent recommendation system that automatically displays medical information determined to be relevant to end user(s) for a particular clinical scenario”; [0109] “the systems 400, 500 can be configured to provide a radiology encounter data display and apply heuristics to radiology data to determine relevancy to a current exam for review”; [0113] “In certain examples, a current study for one or more patients X, Y, Z is prefetched from a data source 402, 502. If a current study for patient X is being processed, prior report(s) for patient X are located (e.g., from a picture archiving and communication system (PACS), enterprise archive (EA), radiology information system (RIS), electronic medical record (EMR), etc.). For example, report text and prior study metadata including a reason for exam, exam code, study, name, location, etc., are provided from a PACS as prior data for mining, extraction, and processing”; [0114] “A report summary, similarity score (sindex) for each document, a summary tag for a timeline display, and ; and
a processor ([0006] “The example method includes receiving and adding, using the processor, items to the list of items for comparison based on a relevancy analysis of each item to the clinical scenario. The example method includes facilitating, using the processor, user feedback to add, remove, and rate relevance of one or more items in the list of items for comparison”) determining the relevant prior studies from prior studies of the patient ([0034] “Certain examples provide a Patient Library as a visual presentation layer used with a radiologist desktop interface to identify and display relevant comparisons for an imaging study, as well as any additional clinical content that may aid in diagnoses…The Patient Library relies on a relevancy algorithm to select comparison exam(s) and/or document(s) with a high likelihood of being useful to a user for a given clinical scenario (e.g., to a radiologist for a given exam he or she is reading) based upon patient clinical context including, but not limited to, a provided reason for that exam”; [0148] “The diagnostic hub 1320 is a home for all of a patient's exam-related information (e.g., non-image data, etc.). The diagnostic hub 1320 positions a radiologist to provide more accurate diagnoses by quickly highlighting relevant comparisons as well as a current patient's broader clinical history. For example, one or more related imaging studies, prior exams, patient history, and/or other clinical documentation can be displayed together with the current exam and/or other clinical scenario under review”; [0151] “A patient library 5 is devoted to helping a radiologist focus on relevant comparison exams, as well as any additional clinical content to aid in diagnosis. The patient library 5 of the diagnostic hub 1320 includes subsection such as a clinical journey 5 a, comparison list 5 b, a comparison exam preview panel 5 c”, [0152] “The comparison list 5 b is a vertical list of tiles, similar to the worklist 2, displaying available comparison exams for the current patient/primary exam”; [0153] “The comparison previous panel 5 c also generates and/or provides a relevancy score (e.g., 0-100%) based on body part, modality, exam time, and/or other variable(s)”) 
which includes relevant and non-relevant prior studies ([0118] “Display can be limited to only show relevant exams based on the relevancy algorithm, for example”; [0118] “The comparison previous pane also generates and/or provides a relevancy score (e.g., 0-100%) from the relevancy algorithm 600 and associated systems 400, 500 based on body part, modality, exam time, and/or other variable(s)”; the broadest reasonable interpretation of “non-relevant prior studies” would include a 0% relevancy score which may be shown by the system of Von Reden); wherein the relevant prior studies are labelled ([0095] “The machine learning processor 408 also applies machine learning techniques to the feature set to determine data relevancy based on the relevancy algorithm 412. The relevancy algorithm 412 outputs a resulting relevancy evaluation (e.g., a score, label, ranking, and/or other evaluation, etc.); [0106] “The example algorithm 600 can be employed by the relevancy algorithm 412, algorithm processor service 514, and/or other relevancy calculator. The example relevancy algorithm of FIG. 6 combines aspects of domain specific knowledge with user specific knowledge and user information preference to determine relevancy of certain provided data to certain criterion (e.g., clinical scenario, clinician, patient, exam, condition, etc.). The example relevancy algorithm 600 includes a domain model 610 and a user model 620… Users are able to indicate data preference through a rating system (e.g., like/dislike, relevant/not-relevant, star rating, etc.). Results 615, 625 of the domain model 610 and user model 620 are combined into a result set R 630 indicating a relevancy of the data to the situation”), and the non-relevant prior studies are updated based on a personalized model, the personalized model associated with the medical professional ([0106] “FIG. 6 illustrates an example data relevancy algorithm 600...The example relevancy algorithm of FIG. 6 combines aspects of domain specific knowledge with user specific knowledge and user information preference to determine relevancy of certain provided data to certain criterion (e.g., clinical scenario, clinician, patient, exam, condition, etc.). The example relevancy algorithm 600 includes a domain model 610 and a user model 620…Users are able to indicate data preference through a rating system (e.g., , the personalized model indicating a relevance score of the relevant prior studies to the current study (Von Reden Figure 8 showing diagnostic hub shows relevancy scores of different reports; [0148] “The diagnostic hub 1320 is a home for all of a patient's exam-related information”), 
wherein the transceiver transmits the relevant prior studies to the practitioner device ([0042] “the radiology desktop provides a diagnostic hub and facilitates a dynamic workflow and adaptive composition of a graphical user interface”; [0115], “The workload manager and/or an associated diagnostic hub can leverage the information identification, retrieval, and relevancy determination systems and methods disclosed and described herein to provide information for research, comparison, supplementation, guidance, etc., in conjunction with an exam under review”; Figure 8 shows diagnostic hub with reports and relevancy scores).

Regarding Claim 2 and Claim 12, Von Reden discloses the limitations of Claims 1 and 11 respectively.  Von Reden further discloses the method of claim 1, wherein the personalized model is based on a base model (Reden [0106] “The example relevancy algorithm 600 includes a domain model 610 and a user model 620. The domain model 610 filters (e.g., f1 . . . fn) global usage (e.g., g1 . . . gn) to identify a subset 615 of global usage. The user model 620 filters users to allow only those points 625 by users relevant to the 1 . . . fn+k) only users specific to a given workflow (e.g., w1 . . . wn+k). Users are able to indicate data preference through a rating system (e.g., like/dislike, relevant/not-relevant, star rating, etc.) and feedback data (Reden [0172] “the list of comparison 1720 includes a one or more comparison item indicators 1722. Each item 1722 includes a preference/relevancy indicator 1724 and a feedback mechanism 1726. A user can provide his or her feedback regarding a particular item 1722 via the feedback mechanism 1726 (e.g., thumbs up/thumbs down, star rating, alphanumeric rating, plus/minus, etc.), and a compilation of feedback ratings 1724 is provided in conjunction with the item 1722”).

Regarding Claim 3, Von Reden discloses the limitations of Claim 1. Von Reden further discloses the base model is created based on the prior studies and further prior studies for further patients ([0123] “FIG. 9 shows an example context-driven analysis 900 using an image-related clinical context relevancy algorithm. At 902, an exam is retrieved for review. For example, a patient identifier (e.g., Patient X, etc.), an exam code (e.g., CTFOOTLT, etc.), and a reason for exam (e.g., foot pain, etc.) are provided. At 904, relevant prior history for that patient, exam, reason, etc., is identified. At 906, identified relevant history information is retrieved. For example, Patient X, who has come in for an exam including a left foot CT image due to foot pain, may have a history of diabetes. History information can come from a variety of sources such as radiology exam results 908, clinical data 910, etc. At 912 and 914, additional clinical information can be provided with the patient history information. For example, a certain percentage of patients with diabetes complain about foot pain; foot pain is associated with diabetes”; see Fig. 9).

Regarding Claim 6 and 16, Von Reden discloses the limitations of Claims 1-2 and 11-12, respectively. Von Reden further discloses the feedback data includes at least one input received from the practitioner device for a prior request after the prior relevant studies to the prior request are received ([0172] “the list of comparison 1720 includes a one or more comparison item indicators 1722. Each item 1722 includes a preference/relevancy indicator 1724 and a feedback mechanism 1726. A user can provide his or her feedback regarding a particular item 1722 via the feedback mechanism 1726 (e.g., thumbs up/thumbs down, star rating, alphanumeric rating, plus/minus, etc.), and a compilation of feedback ratings 1724 is provided in conjunction with the item 1722. Thus, as shown in the example of FIG. 17, 92% of users found the first item relevant and/or otherwise useful to their clinical scenario, while 84% found the second item relevant”). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Von Reden (US Publication 20160147946A1 in view of Collins et al (US Publication 20070239707A1), further in view of Gokturk et al (US Publication 20080144943A1).  

Regarding Claim 4, Reden discloses the limitations of Claims 1 and 3.  Reden further discloses: 
receiving the prior studies and the further prior studies ([0123] “At 902, an exam is retrieved for review. For example, a patient identifier (e.g., Patient X, etc.), an exam code (e.g., CTFOOTLT, etc.), and a reason for exam (e.g., foot pain, etc.) are provided. At 904, relevant prior history for that patient, exam, reason, etc., is identified. At 906, identified relevant history information is retrieved. For example, Patient X, who has come in for an exam including a left foot CT image due to foot pain, may have a history of diabetes. History information can come from a variety of sources such as radiology exam results 908, clinical data 910, etc. At 912 and 914, additional clinical information can be provided with the patient history information. For example, a certain percentage of patients with diabetes complain about foot pain; foot pain is associated with diabetes, etc.; see Fig 9) 
sorting the prior studies and the further prior studies ([0148] “The diagnostic hub 1320 positions a radiologist to provide more accurate diagnoses by quickly highlighting relevant comparisons as well as a current patient's broader clinical history” [0170] “When a radiologist opens an exam off of his or her worklist, “My Comparisons” 1720 is auto-populated with a select few comparison items from the patient's history that the Relevancy Algorithm calculated to be most relevant to the exam that the radiologist is reading”);  
Von Reden does not explicitly teach the following, but Collins, which is directed to a method of locating relevant documents, does teach the following: 
generating a list of pairs of the prior studies and the further prior studies ([0084] “using the way of describing the fingerprint as a list of paired data, the fingerprint represents a  and 
Von Reden teaches a system that requests prior studies for a patient that are relevant to a current study, determines the relevant studies based on a model that indicates a relevance score, and transmits the relevant studies to the practitioner’s device.  Though Von Reden teaches that the system utilizes prior studies for the patient and prior studies for additional patients, Von Reden does not explicitly teach that the system creates a list of pairs of these data points. Collins does teach creating pairs of data to determine relevance.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Von Reden with the teachings of Collins, to find relevant content by comparing two pieces of data (Collins [0002]).  
Collins teaches creating a list of pairs of “data” but does not explicitly teach pairs of “prior studies” and “further prior studies”. Von Reden does teach “prior studies” and “further prior” studies as shown above. Prior studies and further prior studies are just labels for the type of data. The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
Von Reden/Collins does not disclose the following, but Gokturk, which is directed to a system, and method for enabling image searching, does teach the following: 
determining a ground truth label indicative of whether each of the pairs is one of a relevant pair and an irrelevant pair ([0227] “First, distance vectors for both similar image pairs and dissimilar image pairs are calculated. “Similar” and “Dissimilar” may be defined by a given set ground-truth data”).
Von Reden/Collins teach a system that requests prior studies for a patient that are relevant to a current study, determines the relevant studies based on a model that indicates a relevance score, and transmits the relevant studies to the practitioner’s device but do not teach 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Von Reden/Collins with the teachings of Gokturk, to generate a label or classification (Gokturk [0061]).  

Regarding Claim 5, Von Reden/Collins/Gokturk disclose the limitations of Claims 1, 3 and 4.  Von Reden further discloses The method of claim 4, wherein the base model is further created based on a feature extractor and a statistical model to determine a relevance score for each of the pairs that is the relevant pair ([0114] “A report summary, similarity score (sindex) for each document, a summary tag for a timeline display, and select quantitative data extracts, etc., can be provided as a result of the mining, extraction, and processing of prior document data for the patient. Additionally, a value of a feature (vfeat) from a feature set provided as a result of the mining, extraction, and analysis can be determined based on one or more of modality, body part, date, referring physician, etc. Then, using vfeat and sindex, a relevancy score can be calculated using, for example: Relevancy=f(s index ,v feat). Thus, relevancy is a function of an identified feature and a similarity score for identified data in comparison to a current exam, study, patient, etc.”).  
	
Claims 7-9, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Von Reden (US Publication 20160147946A1 in view of Lee et al (US Publication 20140288970A1).  

Regarding Claim 7 and 17, Von Reden does not disclose the following, but Lee, which is directed to a method of identifying relevant imaging exam recommendations from prior medical reports, does teach the following: 
receiving a report from the practitioner device for the current study, the report including a recommendation for a further procedure to be performed on the patient (Lee [0032] “the report analyser 128 compares a context of an identified follow-up imaging recommendation with a clinical indication included in the imaging examination order… If a match is found, the report analyser 128 can confirm the identified follow-up imaging recommendation as a relevant recommendation…”; [0013] describes computing system: “FIG. 1 illustrates a system 100 in which a computing apparatus 102 identifies relevant follow-up imaging examination recommendations for a patient from archived imaging reports of the patient and visually presents the identified imaging examinations, which can be used to guide a radiologist or technician with determining a suitable follow-up imaging examination for the patient Figure 1 shows the system”).  
 	Von Reden teaches a system that requests prior studies for a patient that are relevant to a current study, determines the relevant studies based on a model that indicates a relevance score, and transmits the relevant studies to the practitioner’s device.  Though Von Reden teaches that the system may be used to “recommend information for a given clinical scenario”, Von Reden does not explicitly teach that the system also displays a recommendation for a further procedure for the patient. Lee does teach that the system displays a recommended follow-up procedure.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Von Reden with the teachings of Lee, to visually presenting identified follow-up recommendations via a display (Lee [0006]) because manual review to look for follow-up recommendations can be time-consuming and prone to doctor/technician error (Lee [0004]).  

Regarding Claim 8 and 18, Von Reden/Lee discloses the limitations of Claims 1-2, 7, 11-12, 17 respectively. Von Reden further discloses: 
determining further relevant prior studies from the prior studies of the patient based on the base model ([0167] “In the example of FIG. 17, the Clinical Journey 1710 is a full patient ‘timeline’ of imaging exams, as well as other clinical data such as surgical and pathology reports, labs, meds, etc.”; [0174] “Within the Comparison Exam Preview Panel 1730, the radiologist can view either entire contents of a selected comparison or only piece(s) that were identified and used by the relevancy algorithm in its relevancy calculation”; [0187] “one or more events from a timeline can be added to list of comparisons for review. For example, a patient timeline and/or other list of items/events related to the patient can be displayed in conjunction with the list of comparison items via the patient library, and one or more of the patient timeline items can be added to the list of items for comparison with the clinical scenario”).  
Von Reden does not disclose the following, but Lee, which is directed to a method of identifying relevant imaging exam recommendations from prior medical reports, does teach the following: 
determining whether the further relevant prior studies negate a need for the recommendation ([0033] “the report analyser 128 filters the identified follow-up imaging recommendation to remove identified follow-up imaging recommendation which have already led to subsequent imaging examinations. Such sentences can be labelled as already satisfied and/or no longer relevant and removed from the list of identified follow-up imaging recommendations”); and
when the need for the recommendation is negated, updating the report to remove the recommendation ([0033] “the report analyser 128 filters the identified follow-up imaging recommendation to remove identified follow-up imaging recommendation which have already led to subsequent imaging examinations. Such sentences can be labelled as already satisfied and/or no longer relevant and removed from the list of identified follow-up imaging recommendations”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Von Reden with the teachings of Lee, to visually presenting identified follow-up recommendations via a display (Lee [0006]) because manual review to look for follow-up recommendations can be time-consuming and prone to doctor/technician error (Lee [0004]).  

Regarding Claim 9 and 19, Von Reden/Lee disclose the limitations of Claims 1-2, 7, and 11-12, 19, respectively.  Lee further discloses the following: 
wherein the recommendation is identified using one of a text extraction and a speech detection based on whether the report is created using one of text and speech (Lee [0023] “the report analyzer 128 analyses received medical reports and identifies fragments of text in the medical reports that include a relevant follow-up imaging examination recommendation or (other relevant information about follow-up examinations) for determining a suitable follow-up imaging examination.; see also [0024]) 
Von Reden teaches a system that requests prior studies for a patient that are relevant to a current study, determines the relevant studies based on a model that indicates a relevance score, and transmits the relevant studies to the practitioner’s device.  Though Von Reden teaches that the system may be used to “recommend information for a given clinical scenario”, Von Reden does not explicitly teach that the system also displays a recommendation for a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Von Reden/Lee with these teachings of Lee, to search surrounding a relevant follow-up imaging exam recommendation for related terms and compare with the current imaging exam order ([Lee 0030]).  

Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

112 Rejections
	With respect to 112(a) and 112(b) rejection of Claim 5, Applicant’s amendment overcomes both rejections and the rejections have been withdrawn.  

101 Rejections
	Applicant’s arguments have been fully considered but are not persuasive.  On page 6, Applicant summarizes NFOA rejections.  At top of page 7, Applicant asserts that Claim 1 recites significantly more than the allegedly abstract idea, and that it is directed towards an improvement to system of identifying prior studies that are relevant in an automated and efficient manner.  Applicant asserts, “Current system of identifying prior studies that is relevant is very challenging, particularly implementing the process in an automated manner”, and cites to Specification, para. [0005]: 

    PNG
    media_image1.png
    664
    1473
    media_image1.png
    Greyscale

Examiner respectfully disagrees that a solution to a technological problem has been presented.  As presented in the Specification as originally filed, including at Para. [0005], the problem described is not directed towards a problem with technology itself, but rather is a problem associated with efficiency of personnel in manually reviewing studies, which creates a bottleneck. The Applicant further calls attention to problems created when a radiologist approximates the most relevant prior studies by their own criteria since there may be variation between different radiologists.  While these examples may make the process cumbersome or inefficient, the problems as described are problems arising from personnel or workflow inefficiencies, and not from a technology itself.  
Applicant asserts (page 7) that technological improvements in Claim 1 are “at least 1)
determining the relevant prior studies from prior studies of the patient which includes relevant and non-relevant prior studies wherein the relevant prior studies are labelled and the non-relevant prior studies are updated based on a personalized model, the personalized model associated with the medical professional, the personalized model indicating a relevance score of the relevant prior studies to the current study; and 2) transmitting the relevant prior studies to the practitioner device” (emphasis Applicant).  As stated above, Examiner respectfully disagrees that these are “technological improvements” as they are not being shown to improve an existing 
At bottom of page 7, Applicant argues that “existing systems are time consuming and unrealistic in generating relevant studies for a user”, and argues that the features of the claimed invention “allows the user to perform various operations associated with the medical treatment of the patient in a time efficient manner. Additionally, the user will be able to schedule appointments for patients using a calendar application and may track treatments or procedures of a patient when the relevant prior studies are transmitted to the user”. As mentioned in above paragraphs, the problem described is directed to time and efficiency, rather than being a problem with the current technology itself.  The latter argument regarding scheduling patients with a calendar application and tracking of treatments or procedures has no clear nexus to the claim language as currently drafted and is therefore unpersuasive. 
For these reasons, the 101 rejection is maintained.  

102 Rejections
	Applicant’s arguments regarding Claim 1 have been fully considered but are moot in light of newly cited portions of Von Reden to address the amended limitations.  On page 8, Applicant summarizes the Von Reden prior art, and submits that Von Reden fails to disclose or suggest "determining the relevant prior studies from prior studies of the patient which includes relevant and non-relevant prior studies wherein the relevant prior studies are labelled and the non-relevant prior studies are updated based on a personalized model, the personalized model associated with the medical professional" as recited in amended claim 1.  At top of page 9, Applicant asserts, “There is no disclosure whatsoever in Von Reden that suggests that the non-relevant prior studies from list of prior studies of the patient are updated based on the personalized model of the user.”  Examiner respectfully disagrees. This argument is inconsistent with claim language, as Claim 1 does not actually disclose a “list of prior studies of the patient”.  Please see newly cited portions of Von Reden in 102 section above which disclose updating a user’s specific model based on feedback from the user, to determine if a study is relevant or non-relevant.  Applicant further argues “this disclosure of Von Reden in no way suggests that Von Reden further updates exams that may be considered non-relevant based on the personalized model of the user”.  As explained in 112(a)/112(b) sections above, it is unclear what Applicant means by “updates exams that may be considered non-relevant…” as the concept does not appear to be disclosed by specification, so Examiner will address this argument as best understood.  The newly cited portions to address the claim limitations are understood to teach that the status/degree of relevancy of a prior study may be updated based on a user’s personalized model.  The same rationale applies to Independent Claim 11 and dependent claims 2-9, 12, 16-19.  
	For these reasons, the 102 rejection is maintained.  

103 Rejections
	Applicant’s arguments have been fully considered but are not persuasive. Applicant has not argued featured specific to the dependent claims other than to reiterate the argument(s) present for the claims from which they depend. As such, the 103 rejection of these claims is also maintained. 


Conclusion                                                                                                                                                                          	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/A. K. A./
Examiner, Art Unit 3626
	
/JONATHAN DURANT/Primary Examiner, Art Unit 3626